7/29/2019                                                        Home
                        Case 4:18-cv-00087-BMM Document 48-2 Filed 08/02/19 Page 1 of 8

                                                                                             Menu




            100+ Years of Insurance for the
            Real World
            BITCO Insurance Companies provide specialized property
            and casualty insurance protection and financial security to
            select industries at the core of the American economy.


                Find an Agent 




            Our Insurance

            BITCO specializes in Workers’
            Compensation, General Liability,
            Commercial Auto, Commercial
            Property, Umbrella Coverage, Inland
            Marine, and Business Income
            insurance for industries and
            professions that proudly power U.S.
            economic growth.

            We design insurance policies to
            address the distinct risk exposures of
            your workforce, worksite and
            workplace.




                                                                                      Page 1 of 8

https://www.bitco.com                                                                                1/8
7/29/2019                                                           Home
                        Case 4:18-cv-00087-BMM Document 48-2 Filed 08/02/19 Page 2 of 8

                               Commercial General Contractors
                               Coverage for builders and designers with a commercial emphasis.




                               Commercial Building Trades Contractors
                               Policies for trade contractors with a commercial emphasis including plaster, drywall,
                               plumbing and heating work, and more.




                               Transportation Construction Contractors
                               Coverage for road, bridge and culvert construction.




                               Utility Construction Contractors
                               Insurance for water well drilling and water line & sewer line construction.




                               Construction Material Producers
                               Insurance for quarries, sand, gravel and ready-mix suppliers.




                               Land Improvement Contractors
                               Coverage for excavation, landscaping and irrigation installation.




                               Forest Products                                                               Page 2 of 8
                               Protection for logging lumbering sawmills planning and molding mills as well as
https://www.bitco.com                                                                                                      2/8
7/29/2019                                                              Home
                        Case 4:18-cv-00087-BMM
                                Protection for logging,Document   48-2 Filed
                                                       lumbering, sawmills,     08/02/19
                                                                            planning       Pagemills
                                                                                     and molding 3 ofas
                                                                                                      8 well as
                                  pallet, furniture & cabinet manufacturing and retail & wholesale building-materials
                                  dealers.




                                  On-Shore Oil & Gas Extraction
                                  Coverage for pipeline, drilling and leasing operations.




                                  Wholesalers & Distributors
                                  Coverage for wholesalers and distributors of durable and non-durable goods.




                                  Manufacturing
                                  Insurance for manufacturers of component parts and finished products that have a
                                  light to medium products exposure.




                                  Public Entities
                                  Workers’ Compensation policies for public entities in the Southeast,
                                  Midwest and Southwest.




            Our Services
                                                                                                            Page 3 of 8

https://www.bitco.com                                                                                                     3/8
7/29/2019                                                           Home
                        Case 4:18-cv-00087-BMM Document 48-2 Filed 08/02/19 Page 4 of 8
            We believe your business deserves
            face-to-face, trustworthy service from
            an agent and company that
            specializes in the type of work you do
            and who has a deep understanding of
            your operations and the challenges
            you face.



            Our network of independent agency specialists
            provides you with personalized, local service. BITCO
            agents are well versed in the industries we serve and
            are familiar with the daily risks you deal with.

            Their expertise is backed by a highly trained team of
            insurance experts in our Home Office and branch
            offices. From risk control and claims management to
            premium audits and underwriting, you are provided
            access to the type of dedicated service and insurance
            coverages you need to protect your business.


            Learn More 
            Risk Control
            BITCO Risk Control Consultants serve as a resource to help you obtain the tools and training you need
            to run a safer operation and reduce the chance of claims and losses.
            Learn More 



            Premium Audit
            BITCO provides you with a number of ways to manage the timing and payment of your insurance
            premiums while also providing you access to highly trained premium auditors and reviewers.
            Learn More 



            Claims Management
            Our Claims Service Team provides you with professional, timely and efficient responses when losses
            occur and helps you navigate the claims process and effectively manage the costs associated with
            claims.
            Learn More 
                                                                                                        Page 4 of 8

https://www.bitco.com                                                                                                 4/8
7/29/2019                                                               Home
                        Case 4:18-cv-00087-BMM Document 48-2 Filed 08/02/19 Page 5 of 8




            Our Story

            Since 1917, we’ve been focused on
            helping hard-working industries at the
            heart of U.S. infrastructure run safe
            operations and protect their
            employees and their businesses.




            Since the beginning, we’ve focused on understanding what makes the industries we serve tick and what
            it’s like to work in the streets, worksites and operations that are integral to their success. The foundation
            of BITCO’s business is built around creating broad coverages and specialized services to address the
            distinct risks and day-to-day concerns of these niche industries.

            We pair our expertise and more than 100 years of insurance experience with a level of personal service
            not commonly found in the insurance industry. This puts us in the unique position of working
            collaboratively with our clients to help them identify ways to protect their employees and provide financial
            security for their livelihoods.

                                                                                                              Page 5 of 8

https://www.bitco.com                                                                                                       5/8
7/29/2019                                                          Home
                         Case 4:18-cv-00087-BMM Document 48-2 Filed 08/02/19 Page 6 of 8
            We make a long-term commitment to our clients’ success.

            Learn More 




            Let's Talk

            Looking for a long-term partner that works hard for you and your business? Contact a local BITCO agent
            today.

            BITCO Headquarters
            3700 Market Square Circle
            Davenport, Iowa 52807
            Phone: 800.475.4477
            Fax: 844.233.7299



             Name



             Email



             Company



             Message




              protected by reCAPTCHA
              Privacy - Terms




                Submit




                                                                                                       Page 6 of 8

https://www.bitco.com                                                                                                6/8
7/29/2019                                                   Home
                         Case 4:18-cv-00087-BMM Document 48-2 Filed 08/02/19 Page 7 of 8
            BITCO Insurance Companies
            3700 Market Square Circle
            Davenport, Iowa 52807
            Phone: 800.475.4477
            Fax: 844.233.7299

             

            Programs
            Commercial General Contractors

            Commercial Building Trades Contractors

            Transportation Construction Contractors

            Utility Construction Contractors

            Land Improvement Contractors

            Construction Materials Producers

            Forest Products

            On Shore Oil & Gas Extraction

            Manufacturing

            Wholesalers & Distributors

            Public Entities


            Services
            Risk Control

            Premium Audit

            Claims


            About
            Our Story

            Our Agents

            Locations

            Governance


            Careers
            Contact
            Find an Agent


            More
            Legal Disclosures

            Terms of Use
                                                                                       Page 7 of 8
            Privacy
https://www.bitco.com                                                                                7/8
7/29/2019                                                       Home
                        Case 4:18-cv-00087-BMM Document 48-2 Filed 08/02/19 Page 8 of 8




            Copyright © 2019 BITCO Insurance Companies • A subsidiary of Old Republic General Insurance Group




                                                                                                   Page 8 of 8

https://www.bitco.com                                                                                            8/8
